Citation Nr: 1121759	
Decision Date: 06/06/11    Archive Date: 06/23/11

DOCKET NO.  09-44 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to asbestos exposure.  

2.  Entitlement to service connection for anemia, to include as due to asbestos exposure.

3.  Entitlement to service connection for sinusitis to include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.  

This matter is on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In this case, the Board determines that further development is necessary before the merits of the claims may be addressed.

A review of the record shows that the Veteran was originally scheduled for a hearing before the Board in May 2010.  In March 2010, she sent a letter to the Board requesting that her hearing be postponed.  She indicated that she was presently serving in Iraq, and that she was not scheduled to return until January 2011.  She presented a copy of her orders showing that she was ordered to report for active duty on January 5, 2010, and that her period of active duty was not to exceed 400 days.  She was rescheduled for a new hearing in April 2011.  However, the Veteran subsequently requested that her hearing be cancelled.  Accordingly, she has waived her right to a hearing.  See 38 C.F.R. § 20.700 (2010).  

However, presuming that the Veteran's was recalled to active duty as planned, a new set of service treatment records have been almost certainly been generated.  The probative value of these records cannot be ignored.  Therefore, these records must be acquired and reviewed by the RO prior to Board review.  

Next, as additional development is necessary in order to obtain these new service treatment records, an attempt should also be made to further ascertain whether the Veteran was exposed to asbestos while serving on active duty.  In this case, she reports that she served at the Naval Submarine Base at Pearl Harbor, Hawaii for three years during her first period of active duty (1974-77).  She claims to have been directly exposed to asbestos through paints, welding equipment, shipyard construction on ships and submarines, and welding and mechanical repair shops during that time.  She also asserts that she has not had been engaged in any post-service activities that would have resulted in asbestos exposure.  

In this regard, it should be noted that M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (f) lists some of the major occupations involving exposure to asbestos, such as mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  

However, the Veteran's DD-214 indicates that her duties were largely of a clerical nature, and there is no evidence to suggest that she engaged in any occupation such as the ones listed above.  The Board will therefore not concede exposure to asbestos other than in the most anecdotal manner.  Indeed, the Board takes notice of the fact that the Pearl Harbor Naval Shipyard is located approximately a half of a mile away the submarine maintenance facility at the Submarine Base.  

Nevertheless, while asbestos exposure is not being conceded based on the Veteran's primary duties while on active duty, any of her personnel records that are available should be acquired and considered prior to making a determination regarding asbestos exposure.  

The Board has also concluded that a VA examination is necessary to properly adjudicate the claims.  As an initial matter, although the Veteran's primary contention has been that her disorders are due to asbestos exposure, the competent evidence indicates the presence of allergy-like symptoms since active duty.  For example, she indicated at her February 1977 separation physical examination that she may have symptoms such as sinusitis and hay fever, although she could not say for certain.  Additionally, the examining physician noted "suspected allergy problems," which had been characterized at the time as "eye trouble."  

Additionally, the Veteran's post-service treatment records indicate that she has had a history of nasal congestion since at least September 1984.  Since that time, she has been diagnosed with both chronic sinusitis and allergic rhinitis.  Although the first post-service treatment records related to a sinus condition were not until 7 years after she left active duty, the Board nevertheless concludes that a VA opinion is required to ascertain whether her current disorder is related to active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Moreover, given that a VA examination is necessary for her sinusitis, there is no unnecessary delay or prejudice to the Veteran in requesting that the VA examiner review her other claims on appeal and provide opinions concerning the relationship between her other claimed disorders and both active duty and asbestos exposure.  

Finally, given the fact that the Veteran now has two periods of active duty approximately 30 years apart, it is possible that additional development may be necessary to consider whether her claimed disorders were aggravated by her second period of active duty service.  Certainly, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  However, it is in the best interests of both VA and the Veteran that all necessary action be taken to prevent a future remand for additional development. 

In this regard, if the Veteran's claimed disorders were not noted on any physical examination prior to her recall to active duty, it bears noting that VA bears the burden of establishing by clear and unmistakable evidence that the disorders both preexisted service and were not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  Thus, while it is evident that all claimed disorders preexisted service, the mere absence of evidence indicating aggravation would not be sufficient where the disorders were not noted upon entry into active duty.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service treatment records for her second period of active duty service, which occurred approximately from January 2010 to January 2011.  Also, acquire any service personnel records that may be available which relate to either period of active duty service.  A record of any negative development should be included in the claims file.

In conjunction with this development, the RO should ask the Veteran to provide any specific information regarding the nature of her claimed asbestos exposure.  

2.  The RO/AMC shall contact all appropriate agencies in an attempt to verify the Veteran's claimed in-service exposure to asbestos while during her service at the Naval Submarine Base at Pearl Harbor, Hawaii.  The RO/AMC shall contact the U.S. Army Joint Services and Research Center (JSRRC), the National Personnel Records Center (NPRC), the Department of the Navy, or any other appropriate agency, and request verification of whether it is likely that the Veteran was exposed to asbestos in the course of her assigned duties within the military occupational specialties and training noted in her service personnel records.  

If no such opinion can be given, reasons as to why this is so must be provided.  All efforts to obtain these records and verification must be fully documented and a negative response is required if no records are available.

3.  Obtain the Veteran's treatment records from the VA Medical Center in Alexandria, Louisiana, since August 2004.  If the Veteran has undergone any recent private treatment for any of her claimed disorders, and the records relating to such treatment have not been associated with the claims file, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so.  

4.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any sinus, blood disorder (anemia), or to any muscular disorder such as fibromyalgia.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that any of the claimed disorders had their onset in or are otherwise etiologically related to either active service or to asbestos exposure.     

Next, the examiner should also express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that any of the claimed disorders were aggravated by her second period of active duty service.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of these disorders, and the continuity of symptomatology.  All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a rationale.  The examiner should also explicitly note that the claims folder was reviewed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

5.  After completion of the foregoing, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


